This office action is in response to the telephone interview on 06/16/2022.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 06/16/2022.
The application has been amended as follows: 

Claims:
13-16.      (Cancelled)

Allowable Subject Matter
Claims 1-12 and 17-20 were previously allowed in the final rejection of 04/01/2022.
With respect to Independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a second stop facing a second circumferential direction relative to the assembly axis, the second circumferential direction opposite the first circumferential direction and configured to abut against the first stop when the distal member and proximal member are axially engaged to one another in a predetermined relative circumferential alignment, a second fluid conduit internal to the distal member and spaced apart from the assembly axis, the second fluid conduit being in fluid flow communication with the first fluid conduit internally to the fuel nozzle when the second stop abuts the first stop”. 
With respect to Independent claim 17, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a second stop facing a second circumferential direction relative to the assembly axis, the second circumferential direction opposite the first circumferential direction and configured to abut against the first stop when the distal member and proximal Page 3 of 6Appl. No. : 17/035,974Attorney Docket No.: 05002993-2918US Amdt. Dated January 25, 2022 Reply to Office Action of October 26, 2021 member are axially engaged to one another in a predetermined relative circumferential alignment, a second fluid conduit internal to the distal member and spaced apart from the assembly axis, the second fluid conduit being in fluid flow communication with the first fluid conduit internally to the fuel nozzle when the second stop abuts the first stop”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741